Citation Nr: 0303399	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-11 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
condition.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1943.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the veteran's claims for service 
connection for residuals of a back and left leg injuries, and 
denied his application to reopen a claim for service 
connection for a cervical spine condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed April 1980 RO decision denied the veteran's 
application to reopen a claim for service connection for a 
cervical spine disability.

3.  Evidence added to the record since the April 1980 RO 
decision is cumulative in nature and, when viewed in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's service medical records show no back or 
left leg injury or disability; there is no objective medical 
or X-ray evidence of disabilities of the back and left leg, 
to include arthritis of the lumbar spine, left hip and left 
knee, until many years after service, and the medical 
evidence, to include normal June 1943 separation and post-
service VA examinations in 1947 and 1955, show no causal 
relationship between a current back or left leg disability 
and any incident of service, to include trauma.


CONCLUSIONS OF LAW

1.  Evidence received since a final April 1980 RO decision 
denying the veteran's application to reopen a claim for 
service connection for a cervical spine disability is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 1991 & Supp. 2002); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

2.  Residuals of a back injury were not incurred in active 
service, nor may arthritis of the thoraco-lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Residuals of a left leg injury were not incurred in 
active service, nor may arthritis of the left hip or knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  In this regard, November 1996 
correspondence from the National Archives and Records 
Administration provides that the record needed to reply to 
the RO's inquiry had not been found, and that if such record 
had been there as of July 1973 it might have been destroyed 
in a fire.  The claim file does not contain the original 
request, so the Board cannot determine the record or records 
the RO had requested.  Nevertheless, the Board observes that 
the claims file does contain service medical records for the 
veteran obtained from the Surgeon General's Office, as well 
as the report of the veteran's separation physical 
examination. 

In addition, the RO advised the claimant of the evidence 
necessary to reopen his previously denied claim for service 
connection, and to substantiate his new claims for service 
connection, by the November 1997 Statement of the Case (SOC) 
and Supplemental Statements of the Case (SSOCs) dated in 
February 2000 and April 2002.  A May 1999 letter to the 
veteran informed him of the evidence necessary to reopen his 
claim for a cervical spine condition.  The April 2002 SSOC 
informed the veteran of the law and regulation implementing 
VCAA and VA's enhanced duty to assist and notify, advised him 
of the evidence necessary to substantiate his claims, and 
requested that he submit information and release forms so 
that VA could obtain outstanding evidence. 

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 U.S.C. § 5103A.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

The Board has submitted various pieces of correspondence to 
VA and government officials, and offered personal testimony 
before a Decision Review Officer in November 1999.  The Board 
will address his contentions together for the sake of 
clarity.  The veteran continues to assert that he was injured 
during active service when he was sitting on a ten-foot tall 
wall on an obstacle course.  Two soldiers hit the wall and 
that knocked the veteran off the top, not knocking him 
unconscious but "nearly breaking my neck".  He recalls that 
a medic helped him at the time and that, a day or so later, 
he went to the hospital where he was told that he only had a 
bruise but, a few days later, he was told that "arthritis 
had set in".  

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records show that in August 1942 the 
veteran was treated for torticollis (jiu jitsu), and in 
September 1942 he was treated for myositis (right thigh - 
result of fall on road march).  The report of the veteran's 
June 1943 separation physical examination provides that 
general examination of his physique, head and extremities, as 
well as his organs of locomotion (including bones, joints, 
muscles and tendons) were normal.  The veteran indicated that 
he had disability, which he identified as severe frontal 
sinusitis.  (The veteran's immediate commanding officer 
certified that the veteran did not have  a wound, injury or 
disease at that time that was incurred in military service, 
to include severe frontal sinusitis.)  
A March 1955 rating decision denied service connection for 
degeneration of discs C6 and C7, finding that there was no 
relationship between current narrowing of joint spaces 
between C-6 and C-7 and the veteran's treatment of the neck 
in 1942.  

An April 1980 RO decision denied the veteran's application to 
reopen a claim for service connection for cervical spine 
condition.  That decision was not appealed and became final. 

Evidence of record at the time of the April 1980 rating 
decision included the veteran's service medical records, and 
various post-service medical records.  The latter included an 
April 1947 VA examination report negative for any objective 
findings relating to neck, back or left leg disabilities.  In 
a May 1947 statement, the veteran asserted that he had 
trouble with his hips and right leg caused from a fall while 
running on an obstacle course while snow and ice were on the 
ground.  Upon a March 1955 VA examination, the veteran gave a 
history of multiple joint arthritis, to include the neck and 
left hip, since falling while on an obstacle course in 1942.  
The report provides a pertinent diagnosis of degenerative 
disc disease 6-7 (cervical spine), mild, and history of left 
hip injury.  

Private medical records included a January 1955 statement in 
which a doctor indicated that the veteran had been having 
pain in his neck joints and back for the past year consistent 
with osteoarthritis.  October 1959 and October 1962 private 
medical reports from the same physician provide that physical 
examination of the veteran had disclosed an abnormality of 
the cervical spine; the pertinent diagnosis was abnormality, 
cervical vertebrae.  Two lay statements received in February 
1958 include one in which the witness stated that he had 
served with the veteran and knew that the veteran had been 
discharged for a back and neck ailment.  He was unable to 
remember the doctor's name or the details of the mishap.  

Evidence received after the April 1980 rating decision 
includes an April 1989 private emergency room report.  The 
veteran had been lifting heavy objects the day before, and 
pain had begun that night.  The diagnosis was acute lumbar 
pain, rule out ruptured disc.  
A November 1992 private discharge summary provides that the 
veteran had been hospitalized for severe pain in the lumbar 
region with radiation down the left groin and pain in the 
left iliac fossa.  The pertinent final diagnosis was severe 
left lumbar pain possibly due to left ureteral calculus and 
colic.  

A May 1994 radiologic report provides that a whole body scan, 
conducted for a clinical history of carcinoma of the 
prostate, indicated a slight uptake of test substance in the 
left knee and cervical spine, probably due to degenerative 
changes.

Two statements dated in 1997 from a private physician provide 
that the veteran had been under his or her treatment for a 
number of years for chronic arthritis.  

A private orthopedist submitted statements dated in 1993, 
1994, 1997, 1998 and 2000.  In sum, these statements provide 
that the physician had treated the veteran since 1992 for 
disabilities that included recurrent herniated nucleus 
pulposis L3-4, left; degenerative lumbar and cervical 
spondylosis; degenerative joint disease of the left hip and 
left knee; and trochanteric bursitis of the left hip.

LEGAL ANALYSIS

New and Material Evidence to Reopen a Claim for Service 
Connection for a Cervical Spine Disability

The April 1980 RO decision became final and is not subject to 
revision on the same factual basis. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  In order to reopen this earlier claim, 
the veteran must present or secure new and material evidence 
with respect to the claim, which has been denied.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In a broad sense, all of the evidence submitted after the 
April 1980 rating decision is new, in that none of it was of 
record at that time.  On the other hand, this newly submitted 
evidence is not new within the meaning of the cited legal 
authority because it is cumulative of previously considered 
evidence in that it merely confirms what had already been 
established: the veteran has a chronic disability of the 
cervical spine, to include arthritis.  This evidence is also 
not material because it does not provide a more complete 
picture, within the meaning of Hodge, supra. What was missing 
at the time of the April 1980 rating decision was competent 
medical evidence suggesting that the veteran's current 
cervical spine condition began during, or was causally linked 
to, any incident of service.  The additional evidence is not 
probative to the issue of whether there is a causal 
relationship between a current cervical spine condition and 
service. 

As to the veteran's assertions alleging an etiological 
relationship between a current cervical spine disability and 
in-service trauma, these statements are redundant of prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Just 
as the Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Service Connection for Residuals of Back and Left Leg 
Injuries

Service connection may be granted for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of back 
and left leg injuries.  First, there is no objective medical 
evidence that the veteran injured his back or left leg while 
on active duty.  He was treated for myositis of the right 
thigh.  Even if the latter was a transcription error (right 
mistaken for left), the Board notes that the veteran's June 
1943 separation examination, to include the history and 
objective or clinical evaluation, was negative for any 
pertinent history or abnormalities.  

Similarly, there is no competent medical evidence of a left 
leg or back disability (to include arthritis) within the one-
year presumptive period for arthritis, or indeed until  
several years after the veteran's service.  The earliest 
complaint of the claimed conditions occurred in May 1947, 
when the veteran asserted that he had trouble with his hips 
and right leg caused from a fall while running on an obstacle 
course.  At that time, the veteran pointed to no treatment 
records to support his contentions and the April 1947 VA 
examination performed one month earlier was negative for any 
objective findings relating to back or left leg disabilities.  
The report of a March 1955 VA examination includes the 
veteran's history of injuries but the only pertinent 
diagnosis recorded following that evaluation was history of a 
left leg injury, which indicates that the veteran had no 
current left leg condition.  The January 1955 private medical 
statement indicates that the veteran's neck and back pain was 
of one year duration, which obviously places the onset of 
such pain many years after service.

Moreover, there is no competent medical evidence showing a 
nexus or link between the veteran's current back and left leg 
conditions, to include arthritis, and any incident of 
service, to include a ten-foot fall he reportedly suffered 
while on active duty.  

In sum, the veteran's service medical records show no back or 
left leg injury or disability, and there is no objective 
medical or X-ray evidence of disabilities of the back and 
left leg, to include arthritis of the lumbar spine, left hip 
and left knee, until many years after service.  The June 1943 
separation and post-service VA examinations in 1947 and 1955 
were negative for any pertinent abnormal objective findings.  
The January 1955 private medical statement indicates that the 
veteran's pain in the neck and back had existed for only one 
year.  The April 1989 emergency room report provides that the 
veteran had been lifting heavy objects the day before he was 
treated for a back disability.  The medical evidence shows no 
causal relationship between a current back or left leg 
disability and any incident of service, to include trauma.

The Board concludes that a medical examination or opinion is 
not warranted in the instant case.  § 3 of the VCAA (codified 
as amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 
Fed. Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The fact that the veteran 
currently has back and left leg disabilities is not in 
dispute.  Thus, the only purpose of requesting an examination 
would be to obtain a nexus opinion.  Here, as noted above, 
the service medical records do not contain any findings 
relating to a back or left leg disability. The post-service 
medical evidence of record does not show either disability 
until many years after service and only after normal 
examinations at separation, in 1947, and again in 1955.  
Under these circumstances, the Board finds that any opinion 
at this late date would be speculative at best and that the 
medical evidence is sufficient to adjudicate the claims for 
service connection for back and left leg disabilities. 

The Board has considered the veteran's written statements and 
testimony regarding the etiology of his back and left leg 
disabilities.  However, while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since his separation from 
military service, there is no indication that he is competent 
to comment upon etiology or time of onset.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for back and left leg disorders, and they 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
cervical spine condition is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a left leg 
injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

